DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 2/2/2021 have been fully considered but they are not persuasive.
In response to the argument presented on p. 8 – 11 of the Applicant’s Remarks (regarding “X-ray readable identifier for identifying an identity of the test apparatus”, “Ishida’s P1 is identified as a marker but it is not identified as identifier” and “P1 is detectable because it is metal does not make it readable”), it is noted that paragraph [0096] of the PG-publication of the present application discloses “an operator of contaminant monitoring apparatus can identify which test apparatus to put through the monitoring apparatus, the test apparatus may include an operator -readable identification or other indicia, which is in addition to the identification means which is detectable and/or discriminateable by X-rays” and, therefore, “x-ray readable identifier” is an X-ray monitoring system with X-rays and a detector, which detects “identification means”.
Ishida teaches an X-ray inspection device 10 along with controller or microcomputer and the touch screen 26 to display X-ray transmission images see paragraph [0029 – 0031] and in paragraph [0040] a storage that stores the identification reference including a prescribed first threshold and the shape of the marker P1. In paragraph [0005] Ishida teaches identification means for identifying where the article is a test piece. In paragraph [0007] identification means preferably compares a transmission image of the X-rays irradiated onto the article. Therefore, Ishida teaches the limitation of “X-ray readable identifier for identifying an identity of the test apparatus”.
Amendment in claim 1 and other claims does not invoke the 112(f) paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 37 – 39, 43 – 45, 47 – 48, 50 – 53 and 55 – 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ishida et al. (EP 2,163,886 A1; cited in the IDS; hereunder Ishida)
With respect to dependent claim 35, Ishida teaches in Fig. 1 and Fig. 3 test apparatus for challenging contaminant monitoring apparatus, the test apparatus comprising:
contaminant P1,P2; see paragraph [0028] having a pre-selected property comprising any one or more of the group comprising composition, material, mass, size and/or shape of a contaminant; and
an X-ray readable identifier as disclosed in paragraph [0005, 0007 – 0009, 0036] for identifying an identity of the test apparatus;
wherein the contaminant and the identifier are detectable and/or discriminateable by X-rays as shown in Fig. 1, and 
annular ring P1 in Fig. 3 which forms one aperture and or recesses which are cable of being detected through X-ray scanning 10. 
With respect to independent claim 44, see the rejection justification to claim 35.
With respect to dependent claim 37, in paragraph [0040] Ishida teaches wherein the identifier is readable by X-rays so as to identify one or more pre-selected properties of a contaminant means.
With respect to dependent claim 38, in Figs. 3 – 4 Ishida teaches wherein the contaminant and identifier are separate and distinct contaminant and identifier.
With respect to dependent claim 39, Ishida teaches wherein the identifier comprises a metallic plate in paragraph [0028], or a plate of material substantially opaque to X-rays.
With respect to dependent claim 43, Ishida teaches wherein the plate of material substantially opaque to X-rays comprises: a plastics material comprising a dopant which makes the plate substantially opaque to X-rays; or a coated or laminated plastics material Pb in which a coating or layer comprises a material substantially opaque to X-rays see paragraph [0028].
With respect to dependent claim 46, Ishida teaches in Fig. 1 wherein the X-ray scanning means comprises: an X-ray detector 22 for identifying a presence of the contaminant; an x-ray detector 22 for identifying an identity of the test apparatus; and/or means for identifying one or more pre-selected properties of the contaminant 
With respect to dependent claims 47 – 48, Ishida teaches in Fig. 1 a single X-ray detector 22 for scanning both the contaminant and identifier, or a plurality of X-ray detectors which each scan both the contaminant and the identifier and wherein the X-ray scanning apparatus is capable of reading the identifier of the test apparatus.
With respect to dependent claim 50, Ishida teaches wherein, in use, data relating to one or more pre-selected properties see paragraph [0090] of the contaminant is directly sourced from the array provided by the test apparatus, or from a combination of the detected array and a database of such properties associated with known arrays.
With respect to independent claim 51, in Figs. 1 – 2 Ishida teaches In a test apparatus for challenging contaminant monitoring apparatus, the test apparatus comprising; a contaminant having a pre-selected property comprising any one or more of the group comprising composition, material, mass, size and/or shape of a contaminant; and an X-ray readable identifier for identifying an identity of the test apparatus, wherein the contaminant and the identifier are detectable and/or discriminateable  by X-rays and therein the identifier comprises one or more apertures and/or recesses which are capable of being detected through X-ray scanning see the rejection justification to claim 35 above, a  method for challenging contaminant monitoring apparatus, the method comprising:
submitting a test apparatus comprising contaminant and identifier to the contaminant monitoring apparatus; and

With respect to dependent claim 52, in Figs. 1 and 3 Ishida teaches X-ray scanning so as to: identify a presence of the contaminant;
identify an identity of the test apparatus; and/or identify one or more pre-selected properties of a contaminant comprising any one or more of the group comprising composition, material, mass, size and/or shape of a contaminant.
With respect to dependent claim 53, in Fig. 1 Ishida teaches X-ray reading the identifier.
With respect to dependent claim 55, in Fig. 1 Ishida teaches scanning and determining a property of the contaminant comprising any one or more of the group comprising composition, material, mass, size and/or shape of a contaminant.
With respect to dependent claim 56, Ishida teaches in paragraph [0007] comparing a detected property of the contaminant with a predicted property of the contaminant.
With respect to dependent claim 57, in paragraph [0027] Ishida teaches adhering to a schedule for submitting a specific test apparatus to the contaminant monitoring apparatus and comparing the detected property with the predicted property.
With respect to dependent claim 58, Ishida teaches in Fig. 1 analyzing a scan of the test apparatus so as to:
(i)    identify a region encapsulating the identifier and creating a masked region to remove said region from further analysis, and

With respect to dependent claim 59, in Figs. 1 and 3 – 4 Ishida teaches wherein the contaminant has a preselected property comprising any one or more of the group comprising composition, material, mass, size and/or shape of a contaminant see paragraph [0028]; and the identifier, for identifying a presence of the contaminant and/or for identifying an identity of the test apparatus; wherein the contaminant means and the identification means are detectable and/or discriminateable by X-rays.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41, 42, 49, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, and further in view of Kubota (JP 2004-245623 A, cited in the IDS; see provided a machine translation).
The teaching of Ishida has been discussed above.
With respect to dependent claim 41, Ishida is silent with wherein the apertures or recesses provide an array, which is capable of conveying data to said contaminant monitoring apparatus, the array comprising: the identifier for identifying the presence of the contaminant; the identifier for identifying the identity of the test apparatus; and/or the identifier for identifying one or more pre-selected properties of the contaminant means.
In Figs. 1 and 3 Kubota teaches wherein the apertures or recesses provide an array, which is capable of conveying data to said contaminant monitoring apparatus, the array comprising: means for identifying the presence of the contaminant means; means for identifying the identity of the test apparatus; and/or means for identifying one or more pre-selected properties of the contaminant means. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ishida in order to provide a test piece with a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 42, Kubota teaches wherein the test apparatus further comprises a housing 12; see paragraph [0013] and Explanation of letters or numerals for receipt of the contaminant and the identifier, wherein the This limitation is determined to be obvious in order to transmit x-ray.
With respect to dependent claim 49, when modified by Kubota Ishida modified by Kubota teaches wherein the X-ray scanning apparatus is capable of reading an array of apertures and/or recesses, or other indicia forming the identifier of the test apparatus.
With respect to dependent claim 54, when modified by Kubota Ishida modified by Kubota teaches X-ray reading an array of apertures and/or recesses, or other indicia forming the identification means of the test apparatus.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884    
2/4/2021